01/13/2021



                                                                         Case Number: DA 20-0465



           IN THE SUPREME COURT OF THE STATE OF MONTANA


                            No. DA 20-0465


SIEBEN RANCH COMPANY, )
                                    )
Plaintiff and Appellee,       )
                                    )         ORDER
      v.                            )
                                    )
RANDALL G. ADAMS, a/k/a )
RANDY ADAMS,a/k/a RAY )
ADAMS; and LEE McDonald,)
                                    )
Defendants and Appellants. )
                                    )


      Defendant and Appellant pursuant to rule 26(1), M.R.App.P.,

moves for an extension of time in which to file and serve his opening

brief in this matter and there being no objection from Plaintiff and

Appellee;

     IT IS HEREBY ORDERED that the Defendant and Appellant is

granted an extension of time until February 19, 2021, in which to file

and serve his opening brief in this matter.
     The Clerk is directed to mail true copies of this order to all

counsel of record.

     DATED this       day of January, 2021.



                           For the Court,


                     By
                                   Chief Justice




                                                             Electronically signed by:
                                                                   Mike McGrath
                                                      Chief Justice, Montana Supreme Court
                                                                 January 13 2021